Case 1:19-cv-01173-DDD-JPM Document 48-3 Filed 09/24/20 Page 1 of 10 PageID #: 1141



                                          UNITED STATES DISTRICT COURT
                                          WESTERN DISTRICT OF LOUISIANA
                                               ALEXANDRIA DIVISION

   KAYLA J. GILES                                                                  CIVIL ACTION NO. 1:19-cv-01173

   VERSUS                                                                          CHIEF JUDGE DEE D. DRELL

   DELTA DEFENSE, L.L.C., and                                                      MAGISTRATE JUDGE JOSEPH
   UNITED SPECIALTY INSURANCE COMPANY                                              H.L. PEREZ-MONTES
   Defendants
   -------------------------------------------------------------------------------------------------------------------------------

                                MEMORANDUM REGARDING MOTION FOR STAY


            MAY IT PLEASE THE COURT:

                                                            Background

            KAYLA J. GILES, a/k/a Kayla Giles Coutee, filed a complaint in this court seeking to

   recover under the terms of an insurance policy. Named as defendants were (a.) Delta Defense,

   L.L.C., and (b.) United Specialty Insurance Company. The jurisdiction of this Court was invoked

   under diversity of citizenship, it being her claim that both defendants were ‘citizens’ of other states.

                                                             Summary

             Plaintiff is awaiting trial on charges of Second Degree Murder and Obstruction of Justice in

   the Ninth Judicial District Court in and for Rapides Parish, Louisiana. For that reason, it is her

   request that further proceedings in this matter be stayed pending the outcome of these criminal

   charges.

                                                             Argument

             The facts at issue in the case before this court are essentially the same as those involved

   in the criminal case in Rapides Parish. Kayla Giles was indicted for one (1) count of Second

   Degree Murder in violation of La. R.S. 14:30.1, and one (1) count of Obstruction of Justice in

   violation of La. R.S. 14:130.1, in docket number 345,209, on the docket of the Ninth Judicial

   District Court (Exhibit A).
Case 1:19-cv-01173-DDD-JPM Document 48-3 Filed 09/24/20 Page 2 of 10 PageID #: 1142



         Second Degree Murder is defined in La. R.S. 14:30.1, as being -

         “§30.1. Second degree murder
         A. Second degree murder is the killing of a human being:
         (1) When the offender has a specific intent to kill or to inflict great bodily harm; or
         (2) When the offender is engaged in the perpetration or attempted perpetration of
         aggravated or first degree rape, forcible or second degree rape, aggravated arson,
         aggravated burglary, aggravated kidnapping, second degree kidnapping, aggravated
         escape, assault by drive-by shooting, armed robbery, first degree robbery, second degree
         robbery, simple robbery, cruelty to juveniles, second degree cruelty to juveniles, or
         terrorism, even though he has no intent to kill or to inflict great bodily harm.
         (3) When the offender unlawfully distributes or dispenses a controlled dangerous
         substance listed in Schedules I through V of the Uniform Controlled Dangerous
         Substances Law, or any combination thereof, which is the direct cause of the death of the
         recipient who ingested or consumed the controlled dangerous substance.
         (4) When the offender unlawfully distributes or dispenses a controlled dangerous
         substance listed in Schedules I through V of the Uniform Controlled Dangerous
         Substances Law, or any combination thereof, to another who subsequently distributes or
         dispenses such controlled dangerous substance which is the direct cause of the death of the
         person who ingested or consumed the controlled dangerous substance.
         B. Whoever commits the crime of second degree murder shall be punished by life
         imprisonment at hard labor without benefit of parole, probation, or suspension of
         sentence.

         Added by Acts 1973, No. 111, §1. Amended by Acts 1975, No. 380, §1; Acts 1976, No. 657,
         §2; Acts 1977, No. 121, §1; Acts 1978, No. 796, §1; Acts 1979, No. 74, §1, eff. June 29, 1979;
         Acts 1987, No. 465, §1; Acts 1987, No. 653, §1; Acts 1993, No. 496, §1; Acts 1997, No. 563,
         §1; Acts 1997, No. 899, §1; Acts 2006, No. 53, §1; Acts 2008, No. 451, §2, eff. June 25,
         2008; Acts 2009, No. 155, §1; Acts 2015, No. 184, §1.”



         Obstruction of Justice in violation of La. R.S. 14:130.1, is defined as being -

         “§130.1. Obstruction of justice
         A. The crime of obstruction of justice is any of the following when committed with the
         knowledge that such act has, reasonably may, or will affect an actual or potential present,
         past, or future criminal proceeding as described in this Section:
                 (1) Tampering with evidence with the specific intent of distorting the results of any
                 criminal investigation or proceeding which may reasonably prove relevant to a
                 criminal investigation or proceeding. Tampering with evidence shall include the
                 intentional alteration, movement, removal, or addition of any object or substance
                 either:
                         (a) At the location of any incident which the perpetrator knows or has good
                         reason to believe will be the subject of any investigation by state, local, or
                         United States law enforcement officers; or
                         (b) At the location of storage, transfer, or place of review of any such
                         evidence.
                 (2) Using or threatening force toward the person or property of another with the
                 specific intent to:
                         (a) Influence the testimony of any person in any criminal proceeding;
Case 1:19-cv-01173-DDD-JPM Document 48-3 Filed 09/24/20 Page 3 of 10 PageID #: 1143



                          (b) Cause or induce the withholding of testimony or withholding of records,
                          documents, or other objects from any criminal proceeding;
                          (c) Cause or induce the alteration, destruction, mutilation, or concealment
                          of any object with the specific intent to impair the object's integrity or
                          availability for use in any criminal proceeding;
                          (d) Evade legal process or the summoning of a person to appear as a
                          witness or to produce a record, document, or other object in any criminal
                          proceeding;
                          (e) Cause the hindrance, delay, or prevention of the communication to a
                          peace officer, as defined in R.S. 14:30, of information relating to an arrest
                          or potential arrest or relating to the commission or possible commission of
                          a crime or parole or probation violation.
         (3) Retaliating against any witness, victim, juror, judge, party, attorney, or informant by
         knowingly engaging in any conduct which results in bodily injury to or damage to the
         property of any such person or the communication of threats to do so with the specific
         intent to retaliate against any person for:
                          (a) The attendance as a witness, juror, judge, attorney, or a party to any
                          criminal proceeding or for producing evidence or testimony for use or
                          potential use in any criminal proceeding, or
                          (b) The giving of information, evidence, or any aid relating to the
                          commission or possible commission of a parole or probation violation or
                          any crime under the laws of any state or of the United States.
         (4) Inducing or persuading or attempting to induce or persuade any person to do any of
         the following:
                          (a) Testify falsely or, without right or privilege to do so, to withhold any
                          testimony.
                          (b) Without the right or privilege to do so, absent himself from such
                          proceedings despite having received service of a subpoena.
         B. Whoever commits the crime of obstruction of justice shall be subject to the following
         penalties:
                 (1) When the obstruction of justice involves a criminal proceeding in which a
                 sentence of death or life imprisonment may be imposed, the offender shall be fined
                 not more than one hundred thousand dollars, imprisoned for not more than forty
                 years at hard labor, or both.
                 (2) When the obstruction of justice involves a criminal proceeding in which a
                 sentence of imprisonment necessarily at hard labor for any period less than a life
                 sentence may be imposed, the offender may be fined not more than fifty thousand
                 dollars, or imprisoned for not more than twenty years at hard labor, or both.
                 (3) When the obstruction of justice involves any other criminal proceeding, the
                 offender shall be fined not more than ten thousand dollars, imprisoned for not
                 more than five years, with or without hard labor, or both.

                Acts 1984, No. 561, §1, eff. Jan. 1, 1985; Acts 2016, No. 215, §1.”
Case 1:19-cv-01173-DDD-JPM Document 48-3 Filed 09/24/20 Page 4 of 10 PageID #: 1144



           The only penalty for Second Degree Murder, under the statute, is life imprisonment at hard

   labor to be served without probation, parole or suspension of sentence (Exhibit B). The penalty for

   Obstruction of Justice is $100,000.00 or 40 years at hard labor or both (Exhibit C).

           Kayla Giles entered a plea of not guilty and has asserted she acted in self-defense under

   the provisions of La. R.S. 14:20 A(4)(a). That statute is the Louisiana equivalent of ‘stand your

   ground’ statutes found in other jurisdictions. It states that -


           “§20. Justifiable homicide


           A. A homicide is justifiable:

           (1) When committed in self-defense by one who reasonably believes that he is in imminent
           danger of losing his life or receiving great bodily harm and that the killing is necessary to
           save himself from that danger.

           (2) When committed for the purpose of preventing a violent or forcible felony involving
           danger to life or of great bodily harm by one who reasonably believes that such an offense
           is about to be committed and that such action is necessary for its prevention. The
           circumstances must be sufficient to excite the fear of a reasonable person that there would
           be serious danger to his own life or person if he attempted to prevent the felony without
           the killing.

           (3) When committed against a person whom one reasonably believes to be likely to use
           any unlawful force against a person present in a dwelling or a place of business, or when
           committed against a person whom one reasonably believes is attempting to use any
           unlawful force against a person present in a motor vehicle as defined in R.S. 32:1(40),
           while committing or attempting to commit a burglary or robbery of such dwelling, business,
           or motor vehicle.

           (4) (a) When committed by a person lawfully inside a dwelling, a place of business, or a
           motor vehicle as defined in R.S. 32:1(40) when the conflict began, against a person who is
           attempting to make an unlawful entry into the dwelling, place of business, or motor vehicle,
           or who has made an unlawful entry into the dwelling, place of business, or motor vehicle,
           and the person committing the homicide reasonably believes that the use of deadly force
           is necessary to prevent the entry or to compel the intruder to leave the dwelling, place of
           business, or motor vehicle.

               (b) The provisions of this Paragraph shall not apply when the person committing the
           homicide is engaged, at the time of the homicide, in the acquisition of, the distribution of,
           or possession of, with intent to distribute a controlled dangerous substance in violation of
           the provisions of the Uniform Controlled Dangerous Substances Law.

           B. For the purposes of this Section, there shall be a presumption that a person lawfully
           inside a dwelling, place of business, or motor vehicle held a reasonable belief that the use
Case 1:19-cv-01173-DDD-JPM Document 48-3 Filed 09/24/20 Page 5 of 10 PageID #: 1145



          of deadly force was necessary to prevent unlawful entry thereto, or to compel an unlawful
          intruder to leave the dwelling, place of business, or motor vehicle when the conflict began,
          if both of the following occur:
                  (1) The person against whom deadly force was used was in the process of
                  unlawfully and forcibly entering or had unlawfully and forcibly entered the dwelling,
                  place of business, or motor vehicle.
                  (2) The person who used deadly force knew or had reason to believe that an
                  unlawful and forcible entry was occurring or had occurred.
          C. A person who is not engaged in unlawful activity and who is in a place where he or she
          has a right to be shall have no duty to retreat before using deadly force as provided for in
          this Section, and may stand his or her ground and meet force with force.
          D. No finder of fact shall be permitted to consider the possibility of retreat as a factor in
          determining whether or not the person who used deadly force had a reasonable belief that
          deadly force was reasonable and apparently necessary to prevent a violent or forcible
          felony involving life or great bodily harm or to prevent the unlawful entry.
                  Added by Acts 1976, No. 655, §1. Amended by Acts 1977, No. 392, §1; Acts 1983,
                  No. 234, §1; Acts 1993, No. 516, §1; Acts 1997, No. 1378, §1; Acts 2003, No. 660,
                  §1; Acts 2006, No. 141, §1; Acts 2014, No. 163, §1.”

            That is, if Kayla Giles is found to have acted in self-defense by the jury in her criminal

   case, the finding would have a great impact on the result in this case.

          The criminal case is set for trial on May 17, 2021, and a written order to that effect is

   forthcoming.

          This court has previously addressed these issues in Few, et al. v. Stafford, et al. Civil

   Action No. 1:16-CV-01513 (W.D. La. 2017). In that opinion the court stated -

          "Certainly, a district court may stay a civil proceeding during the pendency of a parallel
          criminal proceeding." United States v. Little Al, 712 F.2d 133, 136 (5th Cir. 1983); accord
          Wallace v. Kato, 549 U.S. 384, 393-94 (2007) ("[I]t is within the power of the district court,
          and in accord with common practice, to stay [a] civil action until the [underlying] criminal
          case or the likelihood of a criminal case is ended.") (citing Heck v. Humphrey, 512 U.S.
          477 (1994)).


          Because defendant-claimant Kayla Giles is currently facing a criminal prosecution for

   murder, she respectfully moves this Court to stay these civil proceedings — which are based on

   the same facts which are at issue in the criminal case — until the criminal case is resolved.
Case 1:19-cv-01173-DDD-JPM Document 48-3 Filed 09/24/20 Page 6 of 10 PageID #: 1146



          ‘A district court’s power to stay proceedings ... encompasses the discretionary authority

   to stay a civil action pending the resolution of parallel criminal proceedings when the interests of

   justice so require.” United States v. Little Al, 712 F.2d 133, 135 (5th Cir. 1983).

       As was stated in Mosing v. Boston, No. 6:14-CV-02608 (W.D. La. 2017), at page 3 -

          “ A district court has inherent power to control the disposition of the cases on its docket,
          and this includes wide discretion to grant a stay in a pending matter. "The district court has
          a general discretionary power to stay proceedings before it. . . in the interests of justice."
          The United States Supreme Court has confirmed the district courts' power to stay "any. . .
          claim related to rulings that will likely be made in a pending or anticipated criminal trial."
          Therefore, although it is not required to do so, a district court may stay a civil proceeding
          during the pendency of a parallel criminal proceeding or "until the criminal case or the
          likelihood of a criminal case is ended." Granting such a stay contemplates special
          circumstances and the need to avoid substantial and irreparable prejudice. The burden to
          show that a stay is warranted rests on the movant, and "the granting of a stay of civil
          proceedings due to pending criminal investigation is an extraordinary remedy, not to be
          granted lightly." Thus, although "[t]he simultaneous prosecution of civil and criminal actions
          is generally unobjectionable," the stay of a pending civil action may be appropriate "when
          there is a real and appreciable risk of self-incrimination."

        Later, at Page 5, the court in Mosing v. Boston stated –

          “The Fifth Circuit has provided the following guidance for deciding whether a civil case
   should be stayed pending the resolution of related criminal proceedings:

         Judicial discretion and procedural flexibility should be utilized to harmonize the conflicting
         rules and to prevent the rules and policies applicable to one suit from doing violence to
         those pertaining to the other. In some situations it may be appropriate to stay the civil
         proceeding. In others it may be preferable for the civil suit to proceed - unstayed. In the
         proper case the trial judge should use his discretion to narrow the range of discovery. . . .

         Furthermore, "before granting a stay pending resolution of another case, the court must
         carefully consider the time reasonably expected for resolution of the other case, in light of
         the principle that stay orders will be reversed when they are found to be immoderate or of
         an indefinite duration." . . .
         Incorporating this guidance, courts in the Fifth Circuit consider six factors in determining
         whether a civil action should be stayed due to the existence of a related criminal matter,
         including (1) the extent to which the issues in the criminal case overlap those presented in
         the civil case; (2) the status of the criminal case (including whether the defendant has been
         indicted); (3) the plaintiff's interest in proceeding expeditiously weighed against the
         prejudice to the plaintiff that might result from delay; (4) the private interests of and burden
         on the defendants; (5) the court's interests; and (6) any public interest issues.”
Case 1:19-cv-01173-DDD-JPM Document 48-3 Filed 09/24/20 Page 7 of 10 PageID #: 1147



           [internal citations omitted]

           Each of the six factors are discussed below, and all weigh in favor of stay of this case.

           First, the extent to which the issues in the criminal case overlap with those presented in

   the civil case.

           This would seem self-evident in this case. The issue of the reasonableness of Ms. Gile’s

   actions is the heart of both the criminal proceeding and this case. The predicate facts are

   essentially the same

           The court in Mosing v. Boston, supra, stated at Page 6, that -

           “When the issues presented in the civil and criminal proceedings overlap, courts often feel
           compelled to grant a stay. Many courts have found that "the similarity of the issues in the
           underlying civil and criminal actions is considered the most important threshold issue in
           determining whether to grant a stay."

           The second factor is the status of the criminal case, including whether the defendant

   has been indicted.

           "Generally, a stay of a civil case is 'most appropriate' when a party to the civil action has

   already been indicted for the same conduct." Villani v. Devol, Civ No. 15-852-JWD-EWD (M.D.

   La. 4/7/2016) at Page 6, citing Modern Am. Recycling Servs., Inc. v. Dunavant, CIV. A. 10-3153,

   2012 WL 1357720, (E.D. La. 4/19/2012)

           As explained by one court, a "primary goal of a stay, when a stay is indeed warranted, is to

   preserve a defendant's Fifth Amendment right against self-incrimination and to resolve the conflict

   he would face between asserting this right and defending the civil action." Alcala v. Texas Webb

   County, 625 F. Supp. 2d 391 (S.D. Tex.2009)

          The fact Kayla Giles has already been indicted creates a significant risk of self-incrimination

   if this civil lawsuit proceeds therefore the ‘status of the case’ favors a stay. Few v. Stafford (Civ.

   A. No. 1:16-CV-01513 (W.D. La. 3/17/2017)
Case 1:19-cv-01173-DDD-JPM Document 48-3 Filed 09/24/20 Page 8 of 10 PageID #: 1148



           The ‘Third Factor’ is “the private interests of the other parties in proceeding

   expeditiously, weighed against the prejudice to said parties caused by the delay.”

           Here this action was commenced by Kayla Giles to preserve her rights under an insurance

   contract with the defendants. She felt she could not wait for the conclusion of the criminal case

   before instituting this action as the law of this state may have eliminated her right to bring this

   action by the lapse of time, under the doctrine of liberative prescription. Elizabeth Fry Franklin et

   al v. Regions Bank, No. 19-30684 (5th Cir. 9/18/2020).

           The defendants in this action will suffer no prejudice and in fact will receive more discovery

   than they might have otherwise be able to obtain from the evidence adduced during the criminal

   trial. It is also possible that allowing the criminal proceeding to go forward before this action will

   benefit them in the ultimate outcome of this matter.

           Any of the defendants' concerns are at least partially ameliorated by the fact that the

   defendant has already been indicted, and this matter would be stayed only long enough for the

   criminal proceeding to be concluded.

           The “Fourth Factor” is the private interests of and burden on the defendant. The plaintiff

   in this civil action is the defendant in the criminal prosecution. She cannot properly present her

   case to this court without prejudicing her ability to defend herself in the criminal proceeding.

           She has not and does not intend to waive her Fifth Amendment rights in this civil

   proceeding. Thus, there is a conflict between her ability to assert those rights and still present her

   claim in this lawsuit. This conflict favors a stay of this action, which would allow her to properly

   address any criminal culpability first, prior to addressing her potential civil recovery.

           Fifth Factor, the interests of the court.      The court’s interest is in judicial economy.

   Conducting the criminal proceedings first advances judicial economy. The conviction of a party as

   a result of the entry of a plea or following a trial can contribute significantly to the narrowing of

   issues in dispute in the overlapping civil cases and promote settlement of civil litigation. Because
Case 1:19-cv-01173-DDD-JPM Document 48-3 Filed 09/24/20 Page 9 of 10 PageID #: 1149



   of the overlapping issues and factual basis for the two lawsuit, it is almost certain that duplicative

   legal findings will be issued by the two courts if this matter is not stayed. Furthermore, allowing the

   criminal suit to proceed first may streamline this matter since there is a possibility that collateral

   estoppel or res judicata will affect some or all of the overlapping issues since "[i]t is well

   established that a prior criminal conviction may work as estoppel." Mosing v. Boston, supra. As a

   result, this factor weighs in favor of granting a stay.

           Sixth Factor, the public interest. The Fifth Circuit has recognized that the public has a

   substantial interest in law enforcement efforts through criminal investigation and prosecution. As

   was stated in Campbell v. Eastland, 307 F.2d 478, 487 (5th Cir. 1962) -

           The very fact that there is clear distinction between civil and criminal actions requires a
           government policy determination of priority: which case should be tried first. Administrative
           policy gives priority to the public interest in law enforcement. This seems so necessary and
           wise that a trial judge should give substantial weight to it in balancing the policy against the
           right of a civil litigant to a reasonably prompt determination of his civil claims or liabilities.

            The public has an interest in the resolution of disputes with minimal delay, but only to

   the extent that the integrity of the defendant’s rights can be maintained. Few v. Staffrod, supra,

   citing Alcala v. Texas Webb County, at Page 307.


                                                 Conclusion

           Kayla Giles respectfully suggest that all relevant factors favor granting stay in this action

   and plaintiff suggest that the same is appropriate under the facts of this case. She believes

   she cannot properly present her case to this court until the criminal proceedings have been

   resolved and that the failure to grant a stay would be tantamount to depriving her of her Fifth

   Amendment rights simply because she chose to assert her claim to the insurance proceeds she

   believes is due under the insurance policy in question.

           The Fifth Circuit recently highlighted the issue before Ms. Giles when she filed this

   action. If the claim was one under contract she would have ten (10) years to bring it, but if it

   was determined to be a tort action, she was forced to file the action when she did to avoid
Case 1:19-cv-01173-DDD-JPM Document 48-3 Filed 09/24/20 Page 10 of 10 PageID #:
                                    1150


 losing the right to bring it. Elizabeth Fry Franklin et al v. Regions Bank, No. 19-30684 (5th Cir.

 9/18/2020).

        The defendants in this matter suffer no prejudice by a short stay until the criminal

 proceedings are concluded. The stay requested should be granted.



                                              Respectfully Submitted,

                                              LAW OFFICE OF,


                                              /S/ THOMAS R. WILLSON _________
                                              THOMAS R. WILLSON
                                              1330 JACKSON STREET
                                              ALEXANDRIA, LOUISIANA 71301
                                              PH. NO. (318) 442-8658
                                              FAX NO. (318) 442-9637
                                              rocky@rockywillsonlaw.com
                                              Attorney for Kayla J. Giles (#13546)


                                      Certificate of Service

         I hereby certify that a copy of the above Memorandum has been provided to Counsel for
 United Specialty Insurance Company, Celeste D. Elliott, by depositing the same in the U.S. Mail
 addressed to 601 Poydras Street, Suite 2775, New Orleans, La. 70130, and counsel for Counsel
 for Delta Defense, L.L.C., W. Scarth Clark and Megan B. Jacqmin, by depositing the same in the
 U.S. Mail addressed to 2030 St. Charles Avenue, New Orleans, La. 70130, with sufficient postage
 affixed, this 24th day of September, 2020.


                              /S/ THOMAS R. WILLSON _________
                               THOMAS R. WILLSON
